United States Court of Appeals for the Federal Circuit

                                     2007-5174

                            AMERICAN AIRLINES, INC.,

                                                    Plaintiff-Appellee,

                                         v.

                                 UNITED STATES,

                                                    Defendant-Appellant.



       James W. Poirer, Trial Attorney, Commercial Litigation Branch, United States
Department of Justice, of Washington, DC, filed a petition for panel rehearing for
defendant-appellant. With him on the petition were Michael F. Hertz, Acting Assistant
Attorney General, and Jeanne E. Davidson, Director.

      Adam P. Feinberg, Miller & Chevalier Chartered, of Washington, DC, filed a
response to the petition for plaintiff-appellee.

Appealed from: United States Court of Federal Claims

Judge Susan G. Braden
 United States Court of Appeals for the Federal Circuit

                                       2007-5174

                                AMERICAN AIRLINES, INC.,

                                                       Plaintiff-Appellee,

                                            v.

                                    UNITED STATES,

                                                       Defendant-Appellant.


Appeal from the United States Court of Federal Claims in Case No. 04-CV-1736, Judge
Susan G. Braden.

                            ON PETITION FOR REHEARING

Before NEWMAN, MAYER, and SCHALL, Circuit Judges.

                                        ORDER

         The petition for panel rehearing is granted to the extent of the “errata” sheet

issued concurrently herewith.



                                                 FOR THE COURT



      April 6, 2009                              /s/ Jan Horbaly
         Date                                    Jan Horbaly
                                                 Clerk

cc:      James W. Poirier, Esq.
         Adam P. Feinberg, Esq.